DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
	Independent claims 1, 4, and 6, among other things, teach a computer-implemented method, a processing system, and a non-transitory computer-readable medium for prerendering content and managing and configuring prerendering operations. The invention consists on identifying one or more links on a web page; selecting at least one of the one or more links to identify as a link to prerender; embedding a predictive tag within the web page to direct a web browser to prerender the at least one selected link, wherein the predictive tag is indicative of a future likely navigation event; receiving a prerender request related to the at least one selected link; determining to not send content in response to the prerender request based on one or more constraints on the processor; determining to send partially redacted content related to the at least one selected link; and upon receiving confirmation that the at least one selected link has been viewed, 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/KARINA J GARCIA-CHING/
Examiner, Art Unit 2449


/Vivek Srivastava/
Supervisory Patent Examiner, AU 2449